Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following Office action is in response to communication filed on December 28, 2020.  Claims 1-9, 11, 13-16 and 18-21 are currently pending and have been allowed.  



Allowable Subject Matter
Claims 1-9, 11, 13-16 and 18-21 are allowed.

Reasons for allowance
As per the independent claims the following is an examiner’s statement of reasons for allowance: The prior art of record most closely resembling Applicant’s claimed invention are Kern et al., (US 2002/0188597), Moolman et al., (US 2018/0247243), and Holmes-Higgins et al., (US 2015/0100547) (hereinafter Holmes).

	Kern provides allowing a user to generate a plan from the workflow that reflects an instance of a process and create a link from the plan to the workflow. Kern further allows a user to create a link from a task of the plan to an activity of the workflow
Moolman illustrates a collaborative design system, method, and apparatus are disclosed.  An example method includes receiving request messages from a first client device and a second client 
Holmes discloses a workflow executed by an on-premise installation of the content management system can include a cloud workflow and an on-premise workflow relating to on-premise content retained in an on premise repository managed by the on-premise installation of the content management system. A synchronization can be initiated between the on-premise content and a cloud copy of the on premise content to reflect a change to either of the on-premise content or the cloud copy in the other of the on-premise content and the cloud copy.  The cloud copy can exist at a location managed by a cloud-based installation of the content management system.  Upon detection that the cloud workflow has been completed by the location using the cloud copy, a resumption of the on-premise workflow can be triggered using the synchronization between the on-premise content and the cloud copy of the on-premise content


	However, the combination of Kern, Moolman, and Holmes fails to teach or suggest the limitations of independent claims which recite storing, by a computer system, workflow information that indicates different versions of a workflow, wherein the different versions include a current version of the workflow; receiving, by the computer system, requests to create instances of the workflow, 


As per the dependent claims, these claims depend on the allowed independent claims and incorporate the limitations thereof, and are therefore allowed for at least the same rationale as applied above to the independent claims, and incorporated herein.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURKANWALJIT SINGH whose telephone number is (571)270-5392.  The examiner can normally be reached on M-F 8:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GURKANWALJIT SINGH/Primary Examiner, Art Unit 3683